 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10
          GAYLE INNOCENTI,                           Case No. 2:21-cv-01720-PSG-PVC
11
                      Plaintiff,
12                                                   STIPULATED PROTECTIVE
               v.                                    ORDER
13
          NESTLÉ PURINA PETCARE
14        COMPANY; SAM’S WEST, INC.,
          individually and doing business as
15        SAM’S CLUB; and DOES 1 through
          50, inclusive,
16

17
                                   Defendants.
18

19
     1.       INTRODUCTION
20
              1.1    PURPOSES AND LIMITATIONS
21
              Discovery in this action is likely to involve production of confidential,
22
     proprietary, or private information for which special protection from public
23
     disclosure and from use for any purpose other than prosecuting this litigation may
24
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
25
     enter the following Stipulated Protective Order. The parties acknowledge that this
26
     Order does not confer blanket protections on all disclosures or responses to
27
     discovery and that the protection it affords from public disclosure and use extends
28
 1   only to the limited information or items that are entitled to confidential treatment
 2   under the applicable legal principles. The parties further acknowledge, as set forth
 3   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 4   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 5   procedures that must be followed and the standards that will be applied when a party
 6   seeks permission from the court to file material under seal.
 7         1.2      GOOD CAUSE STATEMENT
 8         The plaintiff is an individual. Defendant Nestlé Purina Petcare Company
 9   (“Nestlé”) invents, develops, manufactures and sells pet care products. Defendant
10   Sam’s West, Inc. (“Sam’s West”) is a large national retail company. Plaintiff claims
11   that she bought defendant Nestlé’s Tidy Cats Lightweight Litter at a Sam’s Club
12   store operated by Sam’s West, Inc., and that the litter caused her to suffer medical
13   ailments, for which she asserts tort claims under California law. Defendants deny
14   those claims.
15         Good cause exists for the entry of a protective order for the categories of
16   documents and materials described below and as listed in paragraph 2.3 below to the
17   extent that such documents and materials are not publicly available:
18         (a) Plaintiff’s medical records.
19         (b) Defendant Nestlé’s cat litter product formulas and development, testing,
20               evaluation, marketing, and sales documents related to those formulas.
21         (c) Defendant Nestlé’s cat litter manufacturing processes.
22         (d) Defendant Nestlé’s and defendant Sam’s West’s cat litter sales data.
23         As to category (a), personal medical records are not available to the public
24   and are typically considered confidential. As to categories (b) – (d), cat litter
25   industry participants such as Nestlé and retailers such as Sam’s West operate in
26   highly competitive industries that contain numerous rival companies that employ
27   many scientists, researchers, marketing experts, sales experts, and others at great
28   expense to develop, test, evaluate, manufacture, market, and sell cat litter. These
                                                2
 1   categories of information contain highly sensitive documents and information that
 2   are not made available to the public and thus to competitors, who, if they came into
 3   possession of such information, could and would use it to their great advantage
 4   against defendants Nestlé and Sam’s West. Certain documents and information
 5   requested and provided so far are, and future requested documents and information
 6   are likely to be, “trade secret or other confidential research, development, or
 7   commercial information” under Federal Rule of Civil Procedure Rule 26(c)(1)(G),
 8   the disclosure of which would cause Nestlé and Sam’s West competitive harm by
 9   exposing their trade secrets and confidential data to competitors.
10         In light of the nature of the claims and allegations in this case and the parties’
11   representations that discovery will involve the production of confidential records,
12   and to expedite the flow of information, facilitate prompt resolution of disputes over
13   confidentiality, adequately protect the parties’ confidential information, ensure that
14   the parties are permitted reasonable necessary uses of such material in this case,
15   address the handling of such material at the end of this case, and serve the ends of
16   justice, a protective order for such information is justified. The parties shall not
17   designate any information/documents as confidential without a good faith belief that
18   such information/documents have been maintained in a confidential, non-public
19   manner, and that there is good cause or a compelling reason why it should not be
20   part of the public record of this case.
21   2.    DEFINITIONS
22         2.1    Action: Gayle Innocenti v. Nestlé Purina Petcare Company, Sam’s
23   West, Inc., and Does 1-50, Case No. 2:21-cv-01720-PSG-PVC.
24         2.2    Challenging Party: a Party or Non-Party that challenges the
25   designation of information or items under this Order.
26         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
27   how it is generated, stored or maintained) or tangible things that qualify for
28
                                                 3
 1   protection under Federal Rule of Civil Procedure 26(c), as specified above in the
 2   Good Cause Statement, and:
 3         (a)      Materials relating to any privileged, confidential, or
 4   nonpublic information, including, but not limited to, trade secrets,
 5   research, design, development, financial, technical, marketing, planning,
 6   personal, or commercial information, as such terms are used in the
 7   Federal Rules of Civil Procedure, and any applicable case law
 8   interpreting Federal Rule of Civil Procedure 26(c)(1)(G); contracts; non-
 9   public compilations of retail prices; proprietary information; vendor
10   agreements; personnel files; claim/litigation information; and nonpublic
11   policies and procedures;
12         (b) Materials containing corporate trade secrets; nonpublic
13   research and development data including but not limited to scientific
14   research, scientific data, product ingredients, product formulas, cost data,
15   pricing formulas, inventory management programs; other scientific,
16   product, sales or business information not available to the public;
17   information obtained from a non-party pursuant to a non-disclosure
18   agreement; and
19         (c) any information that a party believes in good faith to be subject
20   to federal, state or foreign data protection laws or other privacy
21   obligations.
22         The parties shall not designate as confidential information that is already
23   publicly available.
24         2.4      Counsel: Outside Counsel of Record and House Counsel (as well as their
25   support staff).
26         2.5      Designating Party: a Party or Non-Party that designates information or
27   items that it produces in disclosures or in responses to discovery as
28   “CONFIDENTIAL.”
                                                 4
 1         2.6    Disclosure or Discovery Material: all items or information, regardless
 2   of the medium or manner in which it is generated, stored, or maintained (including,
 3   among other things, testimony, transcripts, and tangible things), that are produced or
 4   generated in disclosures or responses to discovery in this matter.
 5         2.7    Expert: a person with specialized knowledge or experience in a matter
 6   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 7   an expert witness or as a consultant in this Action.
 8         2.8    House Counsel: attorneys who are employees of a party to this Action.
 9   House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11         2.9    Non-Party: any natural person, partnership, corporation, association, or
12   other legal entity not named as a Party to this action.
13         2.10 Outside Counsel of Record: attorneys who are not employees of a party
14   to this Action but are retained to represent or advise a party to this Action and have
15   appeared in this Action on behalf of that party or are affiliated with a law firm which
16   has appeared on behalf of that party, and includes support staff.
17         2.11 Party: any party to this Action, including all of its officers, directors,
18   employees, consultants, retained experts, and Outside Counsel of Record (and their
19   support staffs).
20         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this Action.
22         2.13 Professional Vendors: persons or entities that provide litigation support
23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
25   and their employees and subcontractors.
26         2.14 Protected Material: any Disclosure or Discovery Material that is
27   designated as “CONFIDENTIAL.”
28
                                                5
 1         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 2   from a Producing Party.
 3   3.    SCOPE
 4         The protections conferred by this Stipulation and Order cover not only
 5   Protected Material (as defined above), but also (1) any information copied or extracted
 6   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 7   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 8   or their Counsel that might reveal Protected Material.
 9         Any use of Protected Material at trial will be governed by the orders of the trial
10   judge. This Order does not govern the use of Protected Material at trial.
11   4.    DURATION
12         Even after final disposition of this litigation, the confidentiality obligations
13   imposed by this Order will remain in effect until a Designating Party agrees otherwise
14   in writing or a court order otherwise directs. Final disposition will be deemed to be
15   the later of (1) dismissal of all claims and defenses in this Action, with or without
16   prejudice; and (2) final judgment herein after the completion and exhaustion of all
17   appeals, rehearings, remands, trials, or reviews of this Action, including the time
18   limits for filing any motions or applications for extension of time pursuant to
19   applicable law.
20   5.    DESIGNATING PROTECTED MATERIAL
21         5.1     Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under this
23   Order must take care to limit any such designation to specific material that qualifies
24   under the appropriate standards. The Designating Party must designate for protection
25   only those parts of material, documents, items, or oral or written communications that
26   qualify so that other portions of the material, documents, items, or communications
27   for which protection is not warranted are not swept unjustifiably within the ambit of
28   this Order.
                                                6
 1         Mass, indiscriminate, or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber the case development process or to impose
 4   unnecessary expenses and burdens on other parties) may expose the Designating Party
 5   to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9         5.2       Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires:
15         (a) for information in documentary form (e.g., paper or electronic documents,
16   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
17   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
18   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
19   portion or portions of the material on a page qualifies for protection, the Producing
20   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
21   markings in the margins).
22                   A Party or Non-Party that makes original documents available for
23   inspection need not designate them for protection until after the inspecting Party has
24   indicated which documents it would like copied and produced. During the inspection
25   and before the designation, all of the material made available for inspection will be
26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
27   it wants copied and produced, the Producing Party must determine which documents,
28   or portions thereof, qualify for protection under this Order. Then, before producing
                                                 7
 1   the specified documents, the Producing Party must affix the “CONFIDENTIAL
 2   legend” to each page that contains Protected Material. If only a portion or portions
 3   of the material on a page qualifies for protection, the Producing Party also must clearly
 4   identify the protected portion(s) (e.g., by making appropriate markings in the
 5   margins).
 6             (b) for testimony given in depositions that the Designating Party identify the
 7   Disclosure or Discovery Material on the record, before the close of the deposition all
 8   protected testimony.
 9             (c) for information produced in some form other than documentary and for any
10   other tangible items, that the Producing Party affix in a prominent place on the exterior
11   of the container or containers in which the information           is stored the legend
12   “CONFIDENTIAL.” If only a portion or portions of the information warrants
13   protection, the Producing Party, to the extent practicable, will identify the protected
14   portion(s).
15             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
16   failure to designate qualified information or items does not, standing alone, waive the
17   Designating Party’s right to secure protection under this Order for such material.
18   Upon timely correction of a designation, the Receiving Party must make reasonable
19   efforts to assure that the material is treated in accordance with the provisions of this
20   Order.
21   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
22             6.1   Timing of Challenges.     Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s
24   Scheduling Order.
25             6.2   Meet and Confer.     The Challenging Party will initiate the dispute
26   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
27   et seq.
28
                                                  8
 1         6.3      The burden of persuasion in any such challenge proceeding will be on
 2   the Designating Party. Frivolous challenges, and those made for an improper purpose
 3   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 4   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 5   or withdrawn the confidentiality designation, all parties will continue to afford the
 6   material in question the level of protection to which it is entitled under the Producing
 7   Party’s designation until the Court rules on the challenge.
 8   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 9         7.1      Basic Principles. A Receiving Party may use Protected Material that is
10   disclosed or produced by another Party or by a Non-Party in connection with this
11   Action only for prosecuting, defending, or attempting to settle this Action. Such
12   Protected Material may be disclosed only to the categories of persons and under the
13   conditions described in this Order. When the Action has been terminated, a Receiving
14   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
15         Protected Material must be stored and maintained by a Receiving Party at a
16   location and in a secure manner that ensures that access is limited to the persons
17   authorized under this Order.
18         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
19   otherwise ordered by the court or permitted in writing by the Designating Party, a
20   Receiving      Party   may     disclose   any   information    or    item   designated
21   “CONFIDENTIAL” only to:
22               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
23   as employees of said Outside Counsel of Record to whom it is reasonably necessary
24   to disclose the information for this Action;
25               (b) the officers, directors, and employees (including House Counsel) of the
26   Receiving Party to whom disclosure is reasonably necessary for this Action;
27

28
                                                 9
 1            (c) Experts (as defined in this Order) of the Receiving Party to whom
 2   disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4            (d) the Court and its personnel;
 5            (e) court reporters and their staff;
 6            (f) professional jury or trial consultants, mock jurors, and Professional
 7   Vendors to whom disclosure is reasonably necessary for this Action and who have
 8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9            (g) the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information;
11            (h) during their depositions, witnesses ,and attorneys for witnesses, in the
12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
13   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
14   not be permitted to keep any confidential information unless they sign the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
16   agreed by the Designating Party or ordered by the court. Pages of transcribed
17   deposition testimony or exhibits to depositions that reveal Protected Material may be
18   separately bound by the court reporter and may not be disclosed to anyone except as
19   permitted under this Stipulated Protective Order; and
20            (i) any mediator or settlement officer, and their supporting personnel,
21   mutually agreed upon by any of the parties engaged in settlement discussions.
22   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
23   IN OTHER LITIGATION
24         If a Party is served with a subpoena or a court order issued in other litigation
25   that compels disclosure of any information or items designated in this Action as
26   “CONFIDENTIAL,” that Party must:
27            (a) promptly notify in writing the Designating Party. Such notification will
28   include a copy of the subpoena or court order;
                                               10
 1             (b) promptly notify in writing the party who caused the subpoena or order
 2   to issue in the other litigation that some or all of the material covered by the subpoena
 3   or order is subject to this Protective Order. Such notification will include a copy of
 4   this Stipulated Protective Order; and
 5             (c) cooperate with respect to all reasonable procedures sought to be pursued
 6   by the Designating Party whose Protected Material may be affected.
 7         If the Designating Party timely seeks a protective order, the Party served with
 8   the subpoena or court order will not produce any information designated in this action
 9   as “CONFIDENTIAL” before a determination by the court from which the subpoena
10   or order issued, unless the Party has obtained the Designating Party’s permission. The
11   Designating Party will bear the burden and expense of seeking protection in that court
12   of its confidential material and nothing in these provisions should be construed as
13   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
14   directive from another court.
15   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16   PRODUCED IN THIS LITIGATION
17             (a) The terms of this Order are applicable to information produced by a
18   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
19   produced by Non-Parties in connection with this litigation is protected by the
20   remedies and relief provided by this Order. Nothing in these provisions should be
21   construed as prohibiting a Non-Party from seeking additional protections.
22             (b) In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is
24   subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party will:
26                (1) promptly notify in writing the Requesting Party and the Non-Party
27   that some or all of the information requested is subject to a confidentiality agreement
28   with a Non-Party;
                                                11
 1                (2) promptly provide the Non-Party with a copy of the Stipulated
 2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3   specific description of the information requested; and
 4                (3) make the information requested available for inspection by the Non-
 5   Party, if requested.
 6             (c) If the Non-Party fails to seek a protective order from this court within
 7   14 days of receiving the notice and accompanying information, the Receiving Party
 8   may produce the Non-Party’s confidential information responsive to the discovery
 9   request. If the Non-Party timely seeks a protective order, the Receiving Party will not
10   produce any information in its possession or control that is subject to the
11   confidentiality agreement with the Non-Party before a determination by the court.
12   Absent a court order to the contrary, the Non-Party will bear the burden and expense
13   of seeking protection in this court of its Protected Material.
14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
20   persons to whom unauthorized disclosures were made of all the terms of this Order,
21   and (d) request such person or persons to execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A.
23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24   PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other protection,
27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                12
 1   may be established in an e-discovery order that provides for production without prior
 2   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 3   parties reach an agreement on the effect of disclosure of a communication or
 4   information covered by the attorney-client privilege or work product protection, the
 5   parties may incorporate their agreement in the stipulated protective order submitted
 6   to the court.
 7   12.   MISCELLANEOUS
 8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9   person to seek its modification by the Court in the future.
10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
11   Protective Order no Party waives any right it otherwise would have to object to
12   disclosing or producing any information or item on any ground not addressed in this
13   Stipulated Protective Order. Similarly, no Party waives any right to object on any
14   ground to use in evidence of any of the material covered by this Protective Order.
15         12.3 Filing Protected Material. A Party that seeks to file under seal any
16   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
17   only be filed under seal pursuant to a court order authorizing the sealing of the specific
18   Protected Material at issue. If a Party's request to file Protected Material under seal
19   is denied by the court, then the Receiving Party may file the information in the public
20   record unless otherwise instructed by the court.
21   13.   FINAL DISPOSITION
22         After the final disposition of this Action, as defined in paragraph 4, within 60
23   days of a written request by the Designating Party, each Receiving Party must return
24   all Protected Material to the Producing Party or destroy such material. As used in this
25   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
26   summaries, and any other format reproducing or capturing any of the Protected
27   Material. Whether the Protected Material is returned or destroyed, the Receiving
28   Party must submit a written certification to the Producing Party (and, if not the same
                                                13
 1   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 2   (by category, where appropriate) all the Protected Material that was returned or
 3   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 4   abstracts, compilations, summaries or any other format reproducing or capturing any
 5   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 6   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 7   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 8   reports, attorney work product, and consultant and expert work product, even if such
 9   materials contain Protected Material. Any such archival copies that contain or
10   constitute Protected Material remain subject to this Protective Order as set forth in
11   Section 4 (DURATION).
12   14.   Any willful violation of this Order may be punished by civil or criminal
13   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
14   authorities, or other appropriate action at the discretion of the Court.
15

16   FOR GOOD CAUSE SHOWN BY THE PARTIES’ STIPULATION, IT IS SO
17   ORDERED.
18

19

20   DATED: June 2, 2021                         __________________________________
                                                 HON. PEDRO V. CASTILLO
21                                               United States Magistrate Judge
22

23

24

25

26

27

28
                                                14
 1
                                          EXHIBIT A
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
           I, _____________________________ [full name], of _________________
 4
     [full address], declare under penalty of perjury that I have read in its entirety and
 5
     understand the Stipulated Protective Order that was issued by the United States
 6
     District Court for the Central District of California on [date] in the case of Gayle
 7
     Innocenti v. Nestlé Purina Petcare Company, Sam’s West, Inc., and Does 1-50, Case
 8
     No. 2:21-cv-01720-PSG-PVC. I agree to comply with and to be bound by all the
 9
     terms of this Stipulated Protective Order and I understand and acknowledge that
10
     failure to so comply could expose me to sanctions and punishment in the nature of
11
     contempt. I solemnly promise that I will not disclose in any manner any information
12
     or item that is subject to this Stipulated Protective Order to any person or entity
13
     except in strict compliance with the provisions of this Order.
14
           I further agree to submit to the jurisdiction of the United States District Court
15
     for the Central District of California for the purpose of enforcing the terms of this
16
     Stipulated Protective Order, even if such enforcement proceedings occur after
17
     termination of this action. I hereby appoint __________________________ [full
18
     name] of _______________________________________ [full address and
19
     telephone number] as my California agent for service of process in connection with
20
     this action or any proceedings related to enforcement of this Stipulated Protective
21
     Order.
22
     Date: ______________________________________
23
     City and State where signed: _________________________________
24

25
     Printed name: _______________________________
26

27
     Signature: __________________________________
28
                                                15
